Macfarlane, J.
(concurring) — I concur in the conclusion reached- in the foregoing opinion. If, however, the evidence satisfied me that respondent was advised of the manner in which the bill of exceptions was secured then I would regard his subsequent acts as an adoption of the acts of Harber & Knight as his own. While the deception in securing the bill of exceptions was practiced upon the trial court, the ultimate object was to deceive this court, and to prevent the due administration of justice. I am, therefore, of the opinion that respondent, if aware of the deception employed, would be answerable to this court, as for an attempted deception upon it. But the circumstances, taken in *243connection with the previous good character of respondent, and his standing as a lawyer, fails to convince me of his participation in, or adoption of, the acts of the other parties. Eor this reason I vote to discharge him.